
	
		III
		Calendar No. 345
		111th CONGRESS
		2d Session
		S. RES. 446
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2010
			Mr. Casey (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			April 13, 2010
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
			Strike out all after the resolving clause and
			 insert the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		RESOLUTION
		Commemorating the 40th anniversary of the
		  Treaty on the Non-Proliferation of Nuclear Weapons.
	
	
		Whereas the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow,
			 July 1, 1968, and entered into force on March 5, 1970, has limited the spread
			 of the most dangerous weapons across the globe for 40 years;
		Whereas the Treaty on the
			 Non-Proliferation of Nuclear Weapons (also known as the NPT) is the cornerstone
			 of the global nuclear nonproliferation regime;
		Whereas 189 members of the United
			 Nations have acceded to the Treaty on the Non-Proliferation of Nuclear Weapons,
			 only three states have never signed it, and only one, North Korea, has declared
			 its withdrawal from the Treaty;
		Whereas more countries have
			 ratified the Treaty on the Non-Proliferation of Nuclear Weapons than any other
			 arms control or nonproliferation agreement in history;
		Whereas the Treaty on the
			 Non-Proliferation of Nuclear Weapons commits non-nuclear weapon states that
			 want to benefit from the peaceful application of nuclear technology not to
			 develop nuclear weapons and commits the 5 recognized nuclear weapon states to
			 take measures to achieve, at the earliest possible date, the elimination of
			 their nuclear weapon stockpiles;
		Whereas the Treaty on the
			 Non-Proliferation of Nuclear Weapons assigns to the International Atomic Energy
			 Agency the responsibility of maintaining a safeguards system to verify that
			 non-nuclear weapons states party to the Treaty are not diverting nuclear
			 technology from peaceful uses to nuclear weapons or other nuclear explosive
			 devices;
		Whereas, as of December 15, 2009,
			 only 94 countries and one regional organization had brought into force an
			 Additional Protocol to their Comprehensive Safeguards Agreement with the
			 International Atomic Energy Agency;
		Whereas President John F. Kennedy
			 stated that nuclear weapons pose the greatest possible danger to
			 the United States and warned that the United States could soon face a world in
			 which there were 15–20 nuclear weapon states, but today, as a result of the
			 global norms and mutual assurances established by the Treaty on the
			 Non-Proliferation of Nuclear Weapons, the world has only 9 presumed nuclear
			 weapons states;
		Whereas United States policies and
			 bilateral and multilateral treaties have reduced the number of nuclear weapons
			 in the world from a Cold War high of approximately 70,000 to approximately
			 24,000, and the United States has reduced its stockpile of nuclear weapons from
			 a high of 32,000 warheads and bombs to fewer than 10,000 today;
		Whereas, at the fifth
			 Non-Proliferation Treaty Review Conference, in 1995, states party to the Treaty
			 on the Non-Proliferation of Nuclear Weapons agreed to extend the Treaty
			 indefinitely;
		Whereas the seventh
			 Non-Proliferation Treaty Review Conference, in 2005, failed to respond
			 collectively on a number of issues, including noncompliance, nuclear programs
			 in Iran and North Korea, the withdrawal clause, nuclear terrorism, clandestine
			 nuclear supply networks, negative security assurances, nuclear disarmament, the
			 nuclear fuel cycle, and enforcement mechanisms;
		Whereas, on September 24, 2009, a
			 United Nations Security Council summit chaired by President Barack Obama
			 unanimously adopted United Nations Security Council Resolution 1887, which
			 reaffirms the Security Council’s commitment to the Treaty on the
			 Non-Proliferation of Nuclear Weapons, calls on states not yet signatories to
			 accede to the Treaty, urges full compliance with the Treaty by member states,
			 including members facing major challenges with their
			 obligations, and sets goals to strengthen the Treaty on the Non-Proliferation
			 of Nuclear Weapons at the 2010 Review Conference;
		Whereas the eighth
			 Non-Proliferation Treaty Review Conference will take place May 3–28, 2010, in
			 New York to discuss disarmament, security assurances, nonproliferation,
			 peaceful uses of nuclear energy, the nuclear fuel cycle, the mandate of the
			 International Atomic Energy Agency, safety and security of nuclear material,
			 universality, Nuclear Weapons-Free Zones, export controls, and the Treaty’s
			 withdrawal clause; and
		Whereas the eighth Review
			 Conference presents an opportunity to refocus states party to the NPT on the
			 danger that the spread of nuclear weapons poses, to discuss potential ways to
			 deal with countries that continue to pose a nuclear security threat, and to
			 find common solutions so as to further reduce the number of nuclear weapons in
			 the world and enable increased use of nuclear energy while improving safeguards
			 to ensure that illicit nuclear programs are not occurring: Now, therefore, be
			 it
		Whereas
			 the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington,
			 London, and Moscow July 1, 1968, and entered into force on March 5, 1970, has
			 limited the spread of the most dangerous weapons across the globe for 40
			 years;
		Whereas
			 the Treaty on the Non-Proliferation of Nuclear Weapons (also known as the NPT)
			 is the cornerstone of the global nuclear nonproliferation regime;
		Whereas
			 189 members of the United Nations have joined the Treaty on the
			 Non-Proliferation of Nuclear Weapons, only three states have never signed it,
			 and only one, North Korea, has withdrawn from the Treaty;
		Whereas
			 there are more states party to the Treaty on the Non-Proliferation of Nuclear
			 Weapons than to any other treaty in history;
		Whereas
			 the Treaty on the Non-Proliferation of Nuclear Weapons requires non-nuclear
			 weapon states that want to benefit from the peaceful application of nuclear
			 technology not to develop nuclear weapons;
		Whereas,
			 pursuant to Article VI of the Treaty on the Non-Proliferation of Nuclear
			 Weapons, each of the Parties to the Treaty undertakes to pursue negotiations in
			 good faith on effective measures relating to cessation of the nuclear arms race
			 at an early date and nuclear disarmament and on a treaty on general and
			 complete disarmament under strict and effective international control;
		Whereas
			 each non-nuclear-weapon state party to the Treaty on the Non-Proliferation of
			 Nuclear Weapons undertakes to accept International Atomic Energy Agency
			 safeguards on peaceful nuclear activities as set forth in agreements negotiated
			 and concluded with the International Atomic Energy Agency in accordance with
			 the Statute of the International Atomic Energy Agency and the Agency’s
			 safeguards system for the exclusive purpose of verification of the fulfillment
			 of obligations assumed under the Treaty on the Non-Proliferation of Nuclear
			 Weapons with a view to preventing diversion of nuclear energy from peaceful
			 uses to nuclear weapons or other nuclear explosive devices;
		Whereas 22
			 non-nuclear-weapon states party to the Treaty on the Non-Proliferation of
			 Nuclear Weapons have not yet brought into force a comprehensive safeguards
			 agreement with the International Atomic Energy Agency, as required by Article
			 III.l of the Treaty on the Non-Proliferation of Nuclear Weapons;
		Whereas 95
			 countries and one regional organization have brought into force an Additional
			 Protocol to their Comprehensive Safeguards Agreement with the International
			 Atomic Energy Agency;
		Whereas
			 President John F. Kennedy stated that nuclear weapons pose the greatest
			 possible danger to the United States and warned that the United States
			 could soon face a world in which there were 15-20 nuclear weapon states, but
			 today, as a result of the obligations established by the Treaty on the
			 Non-Proliferation of Nuclear Weapons, only four states not party to the Treaty
			 on the Non-Proliferation of Nuclear weapons may possess weapons;
		Whereas
			 United States policies and bilateral and multilateral treaties have reduced the
			 number of nuclear weapons in the world from a Cold War high of approximately
			 70,000 to approximately 24,000, and the United States has reduced its stockpile
			 of nuclear weapons from a high of 32,000 warheads and bombs to fewer than
			 10,000 today;
		Whereas,
			 at the fifth Non-Proliferation Treaty Review Conference, in 1995, states party
			 to the Treaty on the Non-Proliferation of Nuclear Weapons agreed to extend the
			 Treaty indefinitely;
		Whereas,
			 on September 24, 2009, a United Nations Security Council summit chaired by
			 President Barack Obama unanimously adopted United Nations Security Council
			 Resolution 1887, which reaffirms the Security Council's commitment to the
			 Treaty on the Non-Proliferation of Nuclear Weapons, calls on states not yet
			 signatories to accede to the Treaty, urges full compliance with the Treaty by
			 member states, including members facing major challenges with
			 their obligations, and sets goals to strengthen the Treaty on the
			 Non-Proliferation of Nuclear Weapons at the 2010 Review Conference;
		Whereas
			 the eighth Non-Proliferation Treaty Review Conference will take place May 3–28,
			 2010, in New York; and
		Whereas
			 the eighth Review Conference presents an opportunity to refocus states party to
			 the Treaty on the Non-Proliferation of Nuclear Weapons on the danger that the
			 spread of nuclear weapons poses, to discuss potential ways to deal with
			 countries that continue to pose a nuclear security threat, and to find common
			 solutions so as to further reduce the number of nuclear weapons in the world
			 and enable increased use of nuclear energy while improving safeguards to ensure
			 that illicit nuclear programs are not occurring: Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms its
			 support for the Treaty on the Non-Proliferation of Nuclear Weapons to prevent
			 the spread of nuclear weapons, to further reduce the number of nuclear weapons,
			 and to promote the sharing of nuclear energy technology for peaceful
			 purposes;
			(2)urges the
			 President to work to achieve universality in adherence to the Treaty on the
			 Non-Proliferation of Nuclear Weapons;
			(3)encourages the
			 President to work with international partners of the United States and states
			 party to the Treaty on the Non-Proliferation of Nuclear Weapons to have the
			 Model Additional Protocol to Comprehensive Safeguards Agreements become the
			 global standard for safeguards and a requirement for nuclear commerce;
			(4)urges the
			 President to ensure that the International Atomic Energy Agency has the
			 necessary resources, personnel, and technology to conduct its oversight
			 responsibilities as they relate to the Treaty on the Non-Proliferation of
			 Nuclear Weapons; and
			(5)encourages the
			 President to work with other states party to the Treaty on the
			 Non-Proliferation of Nuclear Weapons to strengthen enforcement mechanisms and
			 develop collective responses to any notification of withdrawal from the
			 Treaty.
			
	
		That the Senate—
			(1)reaffirms its support for
			 the Treaty on the Non-Proliferation of Nuclear Weapons to prevent the spread of
			 nuclear weapons, to further reduce the number of nuclear weapons, and to
			 promote the peaceful use of nuclear energy;
			(2)urges the President to
			 work to achieve universal compliance with the Treaty on the Non-Proliferation
			 of Nuclear Weapons;
			(3)encourages the President
			 to work with international partners of the United States and states party to
			 the Treaty on the Non-Proliferation of Nuclear Weapons to promote the Model
			 Additional Protocol to all Safeguards Agreements as the global standard for
			 safeguards and a requirement for nuclear commerce;
			(4)urges the President to
			 ensure that the International Atomic Energy Agency has the necessary resources,
			 personnel, and technology to conduct its oversight responsibilities as they
			 relate to the Treaty on the Non-Proliferation of Nuclear Weapons; and
			(5)encourages the President
			 to work with other states party to the Treaty on the Non-Proliferation of
			 Nuclear Weapons to strengthen compliance and enforcement mechanisms and develop
			 collective responses in the United Nations Security Council and in any other
			 relevant multilateral fora to any notification of withdrawal from the
			 Treaty.
			
	
		April 13, 2010
		Reported with an amendment and an amendment to the
		  preamble
	
